      Case 5:20-cv-01908-AB-SP Document 1 Filed 09/15/20 Page 1 of 9 Page ID #:1



 1   DANIEL MALAKAUSKAS, Cal. Bar. No.: 265903
     MALAKAUSKAS LAW, APC
 2
     7345 South Durango Drive
 3   Suite B-107-240
     Las Vegas, NV 89113
 4   Tel: 866-790-2242 / Fax: 888-802-2440
     daniel@malakauskas.com
 5
 6   Attorney for Plaintiff: Frank Singh

 7
                                  UNITED STATES DISTRICT COURT
 8
 9                              CENTRAL DISTRICT OF CALIFORNIA

10                                         EASTERN DIVISION
11
12    FRANK SINGH,                                       Case No.:
13                         Plaintiff,                    COMPLAINT BY FRANK SINGH AGAINST
14                                                       BRENDA T. BROWN, et al., FOR DAMAGES
      v.                                                 AND INJUNCTIVE RELIEF RESULTING
15                                                       FROM VIOLATIONS OF 1) TITLE III OF
      BRENDA T. BROWN, as an individual and              THE AMERICANS WITH DISABILITIES
16    doing business as “Stardust Alley”, T M P          ACT OF 1990; 2) THE UNRUH CIVIL
17    ENTERPRISES, LLC, and DOES 1-50,                   RIGHTS ACT; and 3) THE CALIFORNIA
      Inclusive,                                         DISABLED PERSONS ACT.
18
                           Defendants.                   [42 U.S.C. §§ 12101-12213; Cal. Civ. Code §§ 51,
19                                                       52, 54, 54.1, 54.2 and 54.3.]
20
21
22           Comes now the Plaintiff, FRANK SINGH, (hereafter, “Mr. Singh” or “Plaintiff”) through his

23   Attorney, DANIEL MALAKAUSKAS, 7345 South Durango Drive, Suite B-107-240, Las Vegas, NV

24   89113; Telephone: (866) 790-2242; Facsimile: (888) 802-2440; who, having been denied his civil
25
     rights, hereby respectfully alleges, avers, and complains as follows:
26
27
                 THIS COURT CAN GRANT JUSTICE TO A DISABLED INDIVIDUAL
28


                    COMPLAINT BY SINGH AGAINST BROWN, ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                      -1-
     Case 5:20-cv-01908-AB-SP Document 1 Filed 09/15/20 Page 2 of 9 Page ID #:2



 1          1.     Mr. Singh is a disabled person, confined to a wheelchair, who suffers from the medical
 2
     condition C-6-7 Tetraplegia.
 3
            2.     On February 10th, 2019, Mr. Singh was denied the full and equal access to a public
 4
     accommodation located at 204 North 2nd Avenue, Upland, CA 91786.
 5
 6          3.     Mr. Singh now asks that this Court stand up for his rights under the Americans with

 7   Disabilities Act (“ADA”), the Unruh Civil Rights Act (“UCRA”) and the California Disabled Persons
 8
     Act (“CDPA”).
 9
10      THE UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA,
11        EASTERN DIVISION, HAS JURISDICTION AND IS THE PROPER VENUE FOR
                             PLAINTIFF TO SEEK JUSTICE
12
            4.     The United States District Court has original federal question jurisdiction over this action
13
14   pursuant to 28 U.S.C. § 1331 and § 1343(a)(3) and (a)(4), for violations of the Americans with

15   Disabilities Act, 42 U.S.C. §§ 12101, et seq. This Court has supplemental jurisdiction over all state
16   claims, including, but not limited to, claims under the Unruh Civil Rights Act, Cal. Civ. Code § 51, et
17
     seq., and/or the California Disabled Persons Act, Cal. Civ. Code §§ 54-55.3, pursuant to 28 U.S.C. §
18
     1367 as such acts not only expressly incorporate the Americans with Disabilities Act, but such state
19
20   law claims also arose from the same nucleus of operative facts or transactions.

21          5.     Venue in this Court is proper under 28 U.S.C. § 1391(b)(2) as the claims alleged herein
22   arose in the Central District, specifically at the real property located at 204 North 2nd Avenue, Upland,
23
     CA 91786.
24
            6.     The Eastern Division of the Central District of California, is the proper division because
25
26   all claims herein arose at the real property located at 204 North 2nd Avenue, Upland, CA 91786.

27
28                              THE VICTIM AND THOSE RESPONSIBLE



                    COMPLAINT BY SINGH AGAINST BROWN, ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                      -2-
     Case 5:20-cv-01908-AB-SP Document 1 Filed 09/15/20 Page 3 of 9 Page ID #:3



 1          7.     Mr. Singh is a disabled person, confined to a wheelchair, who suffers from the medical
 2
     condition C-6-7 Tetraplegia. Mr. Singh is therefore a “person with a disability” and a “physically
 3
     disabled person” and has a “disability” or “medical condition” pursuant to the rules and regulations of
 4
     the ADA, specifically 42 U.S.C § 12102 and Cal. Civ. Code §§ 51 and 54.
 5
 6          8.     Defendants, BRENDA T. BROWN, and Does 1-50 (hereafter, collectively or

 7   individually, “Tenant”), operate as a business establishment, hold themselves out to the public, and do
 8
     business as “Stardust Alley” at 204 North 2nd Avenue, Upland, CA 91786, and have substantial control
 9
     over the interior and exterior of the building, the parking lot, and all spaces adjacent to such building.
10
            9.     Defendants, T M P ENTERPRISES, LLC, and Does 1-50 (hereafter, collectively or
11
12   individually, “Landlord”, in their commercial real estate investment, owner, or landlord capacity), own,

13   operate, manage, and have substantial control over the real property, including the interior and exterior
14
     of the building, parking lot and all spaces adjacent to the building located at 204 North 2nd Avenue,
15
     Upland, CA 91786.
16
            10.    Defendants, Does 26-50, are individuals, businesses, organizations, or entities which
17
18   entered into a contract with Defendants, Landlord, and/or Does 1-50, as property managers or

19   franchisees for the real property and adjacent parking lot, and as such have substantial control over the
20
     real property located at 204 North 2nd Avenue, Upland, CA 91786.
21
            11.    The true names and capacities of the Defendants named herein as Does 1-50, inclusive,
22
     whether individual, corporate, partnership, association, or otherwise, are unknown to Plaintiff who
23
24   therefore sues these Defendants by such fictitious names. Plaintiff requests leave of court to amend this

25   complaint to allege their true names and capacities at such times as they are ascertained.
26
            12.    Plaintiff is informed and believes and thereon alleges that each of the Defendants,
27
     including Does 1-50, caused and are responsible for the below described unlawful conduct and
28


                    COMPLAINT BY SINGH AGAINST BROWN, ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                       -3-
     Case 5:20-cv-01908-AB-SP Document 1 Filed 09/15/20 Page 4 of 9 Page ID #:4



 1   resulting injuries by, among other things, personally participating in the unlawful conduct or acting
 2
     jointly or conspiring with others who did so; by authorizing, acquiescing in or setting in motion
 3
     policies, plans or actions that led to the unlawful conduct; by failing to take action to prevent the
 4
     unlawful conduct; by failing and refusing with deliberate indifference to Plaintiff’s rights to equal
 5
 6   access to public spaces; and by ratifying the unlawful conduct that occurred by agents, and officers or

 7   entities under their direction and control.
 8
 9                     MR. SINGH WAS DENIED EQUAL ACCESS TO A
               PUBLIC ACCOMMODATION AND NOW FIGHTS FOR ALL DISABLED
10
11          13.     Mr. Singh is a disabled person, confined to a wheelchair, who suffers from the medical

12   condition C-6-7 Tetraplegia. Mr. Singh is therefore a “person with a disability” and a “disabled person”
13   and has a “disability” or “medical condition” pursuant to federal law, rules and regulations, specifically
14
     42 U.S.C § 12102, and 28 C.F.R. § 36.104.
15
            14.     On February 10th, 2019, Mr. Singh desired to go to and use the services, and/or buy
16
17   products at the “Stardust Alley” located at 204 North 2nd Avenue, Upland, CA 91786.

18          15.     While in the parking lot adjacent to, surrounding, or while inside the business “Stardust
19   Alley,” Mr. Singh personally encountered barriers that interfered with his ability, to use and enjoy the
20
     goods, services, privileges and accommodations offered by the facility.
21
            16.     Specifically, and personally, Mr. Singh experienced difficulty while going to the
22
23   business known as “Stardust Alley.” Mr. Singh had difficulty as the store’s entrance door was too

24   heavy, and was difficult to open while using a wheel chair. Even worse, the sales counter inside the
25   store was too high making it difficult for Mr. Singh to reach while in a seated position.
26
            17.     Despite Mr. Singh’s wish to patronize the business in the future, the above-mentioned
27
     barriers constitute deterrents to access to the business, rendering the business’ goods, services,
28


                    COMPLAINT BY SINGH AGAINST BROWN, ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                       -4-
     Case 5:20-cv-01908-AB-SP Document 1 Filed 09/15/20 Page 5 of 9 Page ID #:5



 1   facilities, privileges, advantages, and accommodations unavailable to physically disabled patrons such
 2
     as himself.
 3
             18.    Mr. Singh alleges, on information and belief, that Defendants knew that such barriers
 4
     existed and that Defendants’ failure to remove the barriers was intentional as the particular barriers
 5
 6   mentioned above were intuitive and obvious. Additionally, Defendants exercised control and dominion

 7   over the condition of the real property and building and had the financial resources to remove such
 8
     barriers. Furthermore, Mr. Singh alleges, on information and belief, that such modifications were
 9
     readily achievable as removal of the above barriers could have been achieved without much difficulty
10
     or expense.
11
12           19.    Mr. Singh brings this lawsuit to encourage Defendants to ensure their property is

13   accessible to all.
14
15                                          FIRST CLAIM
                                  VIOLATION OF TITLE III OF THE ADA
16                                       (As to all Defendants)
17
             20.    Plaintiff hereby incorporates and realleges, as if fully set forth herein, each and every
18
     allegation contained in all prior and subsequent paragraphs.
19
20           21.    The parking lot and building at the real property known as 204 North 2nd Avenue,

21   Upland, CA 91786 is owned, controlled, operated, leased, and managed by Defendants: Landlord, Does
22   1-50, or their agents. The business “Stardust Alley,” including its parking lot, is open to the general
23
     public and as such is a “public accommodation” under 42 U.S.C. § 12181 and 28 C.F.R. § 36.104.
24
             22.    Pursuant to 42 U.S.C. § 12182(a), by owning, leasing, or operating the public
25
26   accommodation known as “Stardust Alley,” Defendants are prohibited from discriminating against

27   Plaintiff by denying him, on the basis of his disability, the full and equal enjoyment of the goods,
28   services, facilities, privileges, advantages, or accommodations offered by the facility.


                     COMPLAINT BY SINGH AGAINST BROWN, ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                       -5-
     Case 5:20-cv-01908-AB-SP Document 1 Filed 09/15/20 Page 6 of 9 Page ID #:6



 1          23.      In order to avoid discriminating against a disabled individual pursuant to 28 C.F.R. §
 2
     36.101 and § 36.102, Defendants must ensure that such public accommodation is designed, constructed,
 3
     and altered in compliance with the accessibility standards established by 28 C.F.R. § 36.101 et seq.,
 4
     and have proper policies, practices, and procedures to ensure that individuals with disabilities are
 5
 6   afforded equal access to the full and equal enjoyment of the goods, services, facilities, privileges,

 7   advantages, or accommodations offered by the public accommodation. 42 U.S.C. §§ 12181(9),
 8
     12182(b)(2)(A)(iv) and (v), 12183(a)(1) and (2).
 9
            24.      Mr. Singh is a disabled person, confined to a wheelchair, who suffers from the medical
10
     condition C-6-7 Tetraplegia. Plaintiff is therefore a “person with a disability” and a “disabled person”
11
12   and has a “disability” or “medical condition” pursuant to federal law, rules and regulations, specifically

13   42 U.S.C § 12102 and 28 C.F.R. § 36.104. While at the interior, exterior, parking lot, or adjacent
14
     spaces, of the business known as “Stardust Alley,” Plaintiff personally encountered a number of
15
     barriers that interfered with his ability, to use and enjoy the goods, services, privileges and
16
     accommodations offered at the facility.
17
18          25.      Specifically, Defendants failed to ensure that such real property was equally accessible

19   to individuals with disabilities and medical conditions by having the following barriers at the real
20
     property:
21
                  a. The alleged accessible entrance door(s) requires more than five pounds (5 lbs.) of force
22
                     to push or pull open in violation of 2013 CBC 11B-404.2.9 and 2016 CBC 11B-
23
24                   404.2.9;

25                b. The required maneuvering clearance of the ground in front, or behind, of the entrance
26
                     door has a change in level in violation of 1991 ADAAG 4.13.6, 2010 ADAS 404.2.4.4,
27
                     2013 CBC 11B-404.2.4.4 and 2016 CBC 11B-404.2.4.4;
28


                     COMPLAINT BY SINGH AGAINST BROWN, ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                       -6-
     Case 5:20-cv-01908-AB-SP Document 1 Filed 09/15/20 Page 7 of 9 Page ID #:7



 1                c. The service counter exceeds thirty-four inches (34”) above the finished floor in
 2
                     violation of 2010 ADAS 904.4.1, 2013 CBC 11B-904.4.1 and 2016 CBC 11B-904.4.1.
 3
            26.     As a direct and proximate cause of Defendants’ conduct, Plaintiff, on the basis of his
 4
     disabilities, was denied the opportunity to participate in or benefit from a good, service, privilege,
 5
 6   individuals in violation of 42 U.S.C. § 12181.

 7          27.     Plaintiff seeks injunctive relief to prohibit Defendants’ acts and omissions as complained
 8
     of herein which have the effect of wrongfully discriminating against Plaintiff and other members of the
 9
     public who are physically disabled from full and equal access to these public facilities. Specifically,
10
     Plaintiff seeks injunctive relief ensuring that Defendants modify their real property to ensure that
11
12   disabled persons are not discriminated against in receiving equal access to goods, services, and facilities

13   as other more able-bodied persons.
14
15                                       SECOND CLAIM
                            VIOLATIONS OF CALIFORNIA CIVIL CODE § 51
16                                     (As to all Defendants)
17
            28.     Plaintiff hereby incorporates and realleges, as if fully set forth herein, each and every
18
     allegation contained in all prior and subsequent paragraphs.
19
20          29.     Any violation of the ADA 42 U.S.C. §§ 12101-12213 also constitutes a violation of Cal.

21   Civ. Code § 51(f) and § 52(a), thus independently justifying an award of damages and injunctive relief
22   pursuant to California law.
23
            30.     On the basis of his disabilities, Plaintiff was denied the opportunity to participate in or
24
     benefit from a good, service, privilege, advantage or accommodation in a manner equal to that afforded
25
26   to other non-disabled individuals which resulted in Plaintiff’s difficulty, discomfort, or embarrassment.

27   Therefore, pursuant to Cal. Civ. Code § 55.56(a) through (c), Plaintiff is entitled to attorneys’ fees,
28   costs, and damages of no less than four-thousand U.S. dollars (4,000 USD) for each and every violation.


                     COMPLAINT BY SINGH AGAINST BROWN, ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                       -7-
     Case 5:20-cv-01908-AB-SP Document 1 Filed 09/15/20 Page 8 of 9 Page ID #:8



 1                                       THIRD CLAIM
                            VIOLATIONS OF CALIFORNIA CIVIL CODE § 54
 2
                                       (As to all Defendants)
 3
            31.    Plaintiff hereby incorporates and realleges, as if fully set forth herein, each and every
 4
     allegation contained in all prior and subsequent paragraphs.
 5
 6          32.    Any violation of the ADA 42 U.S.C. §§ 12101-12213 also constitutes a violation of Cal.

 7   Civ. Code § 54.1(d) and § 54.3(a), thus independently justifying an award of damages and injunctive
 8   relief pursuant to California law.
 9
            33.    On the basis of his disabilities, Plaintiff was denied the opportunity to participate in or
10
     benefit from a good, service, privilege, advantage or accommodation in a manner equal to that afforded
11
12   to other non-disabled individuals, which resulted in Plaintiff’s difficulty, discomfort or embarrassment.

13   Therefore, pursuant to Cal. Civ. Code § 55.56(a) through (c), Plaintiff is entitled to attorneys’ fees,
14   costs, and damages on no less than one-thousand U.S. dollars (1,000 USD) for each and every violation.
15
16                                                   PRAYER
17
     WHISEFORE, Plaintiff prays the following:
18
19          1.     For injunctive relief directing Defendants to modify their facilities and policies as

20   required by law to comply with ADA regulations, including the ADAAG where required; institute
21   policy to enable Plaintiff to use goods and services offered to the non-disabled public; provide adequate
22
     access to all citizens, including persons with disabilities; issue a permanent injunction directing
23
     Defendants to maintain their facilities usable by Plaintiff and similarly situated person with disabilities
24
25   in compliance with federal regulations, and which provide full and equal access, as required by law;

26          2.     Retain jurisdiction over Defendants until such time as the Court is satisfied that
27   Defendants’ unlawful policies, practices, acts and omissions, and maintenance of inaccessible public
28
     facilities as complained of herein no longer occur and will not recur;

                    COMPLAINT BY SINGH AGAINST BROWN, ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                       -8-
     Case 5:20-cv-01908-AB-SP Document 1 Filed 09/15/20 Page 9 of 9 Page ID #:9



 1          3.     Award Plaintiff all appropriate damages, including, but not limited to, either statutory
 2
     damages of no less than four-thousand U.S. dollars (4,000 USD) for each and every violation of Cal.
 3
     Civ. Code § 51, or no less than one-thousand U.S. dollars (1,000 USD) for each and every violation of
 4
     Cal. Civ. Code § 54, with either Cal. Civ. Code § 51 or § 54 being elected prior to, or at, trial, but not
 5
 6   both, and general damages in an amount within the jurisdiction of the Court, according to proof;

 7          4.     Award Plaintiff all litigation expenses and costs of this proceeding, and all reasonable
 8
     attorneys’ fees as provided by law, including but not limited to, 42 U.S.C. § 12205, Cal. Civ. Code §§
 9
     52 and 54.3; and
10
            5.     Grant such other and further relief as this Court may deem just and proper.
11
12
13   Dated: September 11th, 2020
14
                                                                  /s/ Daniel Malakauskas
15                                                                By: DANIEL MALAKAUSKAS
                                                                  Attorney for PLAINTIFF,
16                                                                Frank Singh
17
18
19
20
21
22
23
24
25
26
27
28


                    COMPLAINT BY SINGH AGAINST BROWN, ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                       -9-
